Exhibit 10.1

FIRST AMENDMENT TO

AGREEMENT OF LIMITED PARTNERSHIP OF

CHESAPEAKE LODGING, L.P.

DESIGNATION OF 7.75% SERIES A

CUMULATIVE REDEEMABLE PREFERRED UNITS

July 13, 2012

Pursuant to Section 4.2 and Section 14.1.B of the Agreement of Limited
Partnership of Chesapeake Lodging, L.P. (the “Partnership Agreement”), the
General Partner hereby amends the Partnership Agreement as follows in connection
with the issuance of up to 5,060,000 of its 7.75% Series A Cumulative Redeemable
Preferred Shares of Beneficial Interest, $0.01 par value per share (the “Series
A Preferred Shares”) of the General Partner and the issuance to the General
Partner of Series A Preferred Units (as defined below) in exchange for the
contribution by the General Partner of the net proceeds from the issuance and
sale of the Series A Preferred Shares:

1. Designation and Number. A series of Preferred Units (as defined below),
designated the “7.75% Series A Cumulative Redeemable Preferred Units” (the
“Series A Preferred Units”), is hereby established. The number of authorized
Series A Preferred Units shall be 5,060,000.

2. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Partnership Agreement. The
following defined terms used in this Amendment to the Partnership Agreement
shall have the meanings specified below:

“Articles Supplementary” means the Articles Supplementary of the General Partner
filed with the State Department of Assessments and Taxation of the State of
Maryland on July 12, 2012, designating the terms, rights and preferences of the
Series A Preferred Shares.

“Base Liquidation Preference” means $25.00 per Series A Preferred Unit.

“Common Shares” means the General Partner’s common shares of beneficial
interest, $0.01 par value per share.

“Distribution Record Date” shall have the meaning provided in Section 5(a).

“Junior Preferred Units” shall have the meaning provided in Section 4.

“Liquidating Distributions” shall have the meaning provided in Section 6(a).

“Net Operating Income” shall have the meaning provided in Section 10(f).

“Parity Preferred Units” shall have the meaning provided in Section 4.

“Preferred Units” means all Partnership Interests designated as preferred units
by the General Partner from time to time in accordance with Section 4.2 of the
Partnership Agreement.

“Senior Preferred Units” shall have the meaning provided in Section 4.

“Series A Preferred Return” shall have the meaning provided in Section 5(a).

“Series A Preferred Unit Distribution Payment Date” shall have the meaning
provided in Section 5(a).

“Special Optional Redemption Right” shall have the meaning provided in the
Articles Supplementary.



--------------------------------------------------------------------------------

3. Maturity. The Series A Preferred Units have no stated maturity and will not
be subject to any sinking fund or mandatory redemption.

4. Rank. The Series A Preferred Units will, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, rank
(a) senior to all Class A Units and Class B Units and any class or series of
Preferred Units expressly designated as ranking junior to the Series A Preferred
Units as to distribution rights and rights upon liquidation, dissolution or
winding up of the Partnership (collectively, the “Junior Preferred Units”);
(b) on a parity with any class or series of Preferred Units issued by the
Partnership expressly designated as ranking on a parity with the Series A
Preferred Units as to distribution rights and rights upon liquidation,
dissolution or winding up of the Partnership (the “Parity Preferred Units”); and
(c) junior to any class or series of Preferred Units issued by the Partnership
expressly designated as ranking senior to the Series A Preferred Units as to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership (the “Senior Preferred Units”). The term “Preferred Units” does
not include convertible or exchangeable debt securities of the Partnership,
which will rank senior to the Series A Preferred Units prior to conversion or
exchange. The Series A Preferred Units will also rank junior in right of payment
to the Partnership’s existing and future indebtedness.

5. Distributions.

(a) Subject to the preferential rights of holders of any class or series of
Senior Preferred Units of the Partnership, the holders of Series A Preferred
Units shall be entitled to receive, when, as and if authorized by the General
Partner and declared by the Partnership, out of funds of the Partnership legally
available for payment of distributions, cumulative cash distributions at the
rate of 7.75% per annum of the Base Liquidation Preference per unit (equivalent
to a fixed annual amount of $1.9375 per unit) (the “Series A Preferred
Return”). Distributions on the Series A Preferred Units shall accrue and be
cumulative from (and including) the date of original issue of any Series A
Preferred Units and shall be payable quarterly, in equal amounts, in arrears, on
or about the 15th day of each January, April, July and October of each year
(each, a “Series A Preferred Unit Distribution Payment Date’’); provided,
however, if any Series A Preferred Unit Distribution Payment Date is not a
business day, then the distribution which would otherwise have been payable on
such Series A Preferred Unit Distribution Payment Date may be paid on the next
succeeding business day with the same force and effect as if paid on such Series
A Preferred Unit Distribution Payment Date, and no interest or additional
distributions or other sums shall accrue on the amount so payable from such
Series A Preferred Unit Distribution Payment Date to such next succeeding
business day. “Business day” shall mean any day other than a Saturday, Sunday or
other day on which commercial banks in the City of New York are authorized or
required to close. A “distribution period” shall mean the period commencing
from, and including, the Distribution Payment Date to, but excluding, the next
succeeding Distribution Payment Date; provided, however, that the initial
distribution period shall be the period from, and including, July 17, 2012 to,
but excluding, October 15, 2012. The amount of any distribution payable on the
Series A Preferred Units for any partial distribution period will be prorated
and computed on the basis of twelve 30-day months and a 360-day
year. Distributions will be payable in arrears to holders of record of the
Series A Preferred Units as they appear on the records of the Partnership at the
close of business on the applicable record date, which shall be the last
business day of the calendar quarter prior to the applicable Series A Preferred
Unit Distribution Payment Date or such other date designated by the General
Partner of the Partnership for the payment of distributions that is not more
than 90 nor less than ten days prior to such Series A Preferred Unit
Distribution Payment Date (each, a “Distribution Record Date”).

(b) No distributions on the Series A Preferred Units shall be authorized by the
General Partner or declared, paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the General Partner or
the Partnership, including any agreement relating to the indebtedness of any of
them, prohibits such authorization, declaration, payment or setting apart for
payment or provides that such declaration, payment or setting apart for payment
would constitute a breach thereof or a default thereunder, or if such
declaration or payment shall be restricted or prohibited by law.

(c) Notwithstanding anything to the contrary contained herein, distributions on
the Series A Preferred Units will accrue whether or not the restrictions
referred to in Section 5(b) exist, whether or not the Partnership has earnings,
whether or not there are funds legally available for the payment of such
distributions and whether or not such distributions are authorized or declared.

 

2



--------------------------------------------------------------------------------

(d) Except as provided in Section 5(e) below, no distributions shall be declared
and paid or set apart for payment, and no other distribution of cash or other
property may be declared and made, directly or indirectly, on or with respect
to, any Class A Units, Class B Units, Parity Preferred Units or Junior Preferred
Units of the Partnership (other than a distribution paid in units of, or
options, warrants or rights to subscribe for or purchase units of, Class A
Units, Class B Units, or Junior Preferred Units) for any period, nor shall
Class A Units, Class B Units, Parity Preferred Units or Junior Preferred Units
be redeemed, purchased or otherwise acquired for any consideration, nor shall
any funds be paid or made available for a sinking fund for the redemption of any
such units by the Partnership, directly or indirectly (except by conversion into
or exchange for, or options, warrants or rights to purchase or subscribe for,
Class A Units, Class B Units or Junior Preferred Units, and except for purchases
or exchanges pursuant to a purchase or exchange offer made on the same terms to
all holders of Series A Preferred Units and all holders of Parity Preferred
Units), unless full cumulative distributions on the Series A Preferred Units for
all past distribution periods shall have been or contemporaneously are declared
and paid or declared and a sum sufficient for the payment thereof is set apart
for such payment.

(e) When distributions are not paid in full (or a sum sufficient for such full
payment is not so set apart) on the Series A Preferred Units and any Parity
Preferred Units, all distributions declared on the Series A Preferred Units and
any Parity Preferred Units shall be declared pro rata so that the amount of
distributions declared per Series A Preferred Unit and such Parity Preferred
Units shall in all cases bear to each other the same ratio that accrued
distributions per Series A Preferred Unit and such Parity Preferred Units (which
shall not include any accrual in respect of unpaid distributions on any Parity
Preferred Units for prior distribution periods if such Parity Preferred Units do
not have a cumulative distribution) bear to each other. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on Series A Preferred Units which may be in arrears.

(f) Holders of Series A Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or units of the Partnership, in
excess of full cumulative distributions on the Series A Preferred Units as
provided above. Any distribution made on the Series A Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such units which remains payable. Accrued but unpaid distributions on
Series A Preferred Units will accumulate as of the Series A Preferred Unit
Distribution Payment Date on which they first become payable or on the date of
redemption, as the case may be.

(g) For the avoidance of doubt, in determining whether a distribution (other
than upon voluntary or involuntary liquidation) by distribution, redemption or
other acquisition of the Partnership Units is permitted under Delaware law, no
effect shall be given to the amounts that would be needed, if the Partnership
were to be dissolved at the time of the distribution, to satisfy the
preferential rights upon dissolution of holders of Partnership Units whose
preferential rights are superior to those receiving the distribution.

6. Liquidation Preference.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership, before any distribution or payment shall be made
to the holders of any Class A Units, Class B Units or Junior Preferred Units,
the holders of the Series A Preferred Units then outstanding shall be entitled
to be paid, or have the Partnership declare and set apart for payment, out of
the assets of the Partnership legally available for distribution to its Partners
after payment or provision for payment of all debts and other liabilities of the
Partnership and any liquidation preference owing in respect of any Senior
Preferred Units, a liquidation preference in cash or property at fair market
value, as determined by the General Partner, of $25.00 per Series A Preferred
Unit, plus an amount equal to any accrued and unpaid distributions to, but not
including, the date of payment or the date the amount for payment is set apart
for payment (the “Liquidating Distributions”).

(b) If upon any such voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, the available assets of the Partnership are
insufficient to pay the full amount of the Liquidating Distributions on all
outstanding Series A Preferred Units and the corresponding amounts payable on
all outstanding Parity Preferred Units, then the holders of Series A Preferred
Units and Parity Preferred Units shall share ratably in any such distribution of
assets in proportion to the full Liquidating Distributions to which they would
otherwise be respectively entitled.

 

3



--------------------------------------------------------------------------------

(c) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, after payment shall have been made in full to the holders of
the Series A Preferred Units and any Parity Preferred Units, any other series or
class or classes of Junior Preferred Units shall be entitled to receive any and
all assets remaining to be paid or distributed, and the holders of the Series A
Preferred Units and any Parity Preferred Units shall not be entitled to share
therein.

(d) After payment of the full amount of the Liquidating Distributions to which
they are entitled, holders of Series A Preferred Units will have no right or
claim to any of the remaining assets of the Partnership.

(e) For the avoidance of doubt, the consolidation or merger of the Partnership
with or into another entity, the merger of another entity with or into the
Partnership, a statutory unit exchange by the Partnership or the sale, lease,
transfer or conveyance of all or substantially all of the assets or business of
the Partnership shall not be considered a liquidation, dissolution or winding up
of the affairs of the Partnership.

7. Optional Redemption.

(a) The Series A Preferred Units are not redeemable prior to July 17, 2017,
except as otherwise provided in this Section 7. On and after July 17, 2017, the
Partnership, at its option, upon not less than 30 nor more than 60 days’ written
notice, may redeem the Series A Preferred Units, in whole or from time to time
in part, for cash, at a redemption price equal to $25.00 per Series A Preferred
Unit, plus any accrued and unpaid distributions thereon to, but not including,
the date fixed for redemption (the “Redemption Date”). If fewer than all of the
outstanding Series A Preferred Units are to be redeemed, the Series A Preferred
Units to be redeemed may be selected pro rata (as nearly as practicable without
creating fractional units) or by lot or in such other equitable method
determined by the Partnership in its sole discretion.

(b) Unless full cumulative distributions on all Series A Preferred Units shall
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof set apart for payment for all past
distribution periods, (i) no Series A Preferred Units shall be redeemed unless
all outstanding Series A Preferred Units are simultaneously redeemed, and
(ii) the Partnership shall not purchase or otherwise acquire directly or
indirectly for any consideration, nor shall any monies be paid to or be made
available for a sinking fund for the redemption of, any Series A Preferred Units
(except by conversion into or exchange for, or options, warrants or rights to
purchase or subscribe for Class A Units, Class B Units or Junior Preferred Units
of the Partnership); provided, however, that the foregoing shall not prevent the
redemption or purchase of Series A Preferred Units by the Partnership in
connection with a redemption or purchase by the General Partner of Series A
Preferred Shares pursuant to Article VII of the Declaration of Trust or
otherwise in order to ensure that the General Partner remains qualified as a
REIT for federal income tax purposes or pursuant to the terms of the Articles
Supplementary, or the purchase or acquisition of Series A Preferred Units
pursuant to a purchase or exchange offer made on the same terms to holders of
all outstanding Series A Preferred Units.

(c) Immediately prior to any redemption of Series A Preferred Units, the
Partnership shall pay, in cash, any accrued and unpaid distributions on the
Series A Preferred Units to, but not including, the Redemption Date, unless a
Redemption Date falls after a Distribution Record Date and prior to the
corresponding Series A Preferred Unit Distribution Payment Date, in which case
each holder of Series A Preferred Units at the close of business on such
Distribution Record Date shall be entitled to the distribution payable on such
units on the corresponding Series A Preferred Unit Distribution Payment Date
(including any accrued and unpaid distributions for prior distribution periods)
notwithstanding the redemption of such units before such Series A Preferred Unit
Distribution Payment Date. Except as provided above, the Partnership will make
no payment or allowance for unpaid distributions, whether or not in arrears, on
Series A Preferred Units for which a notice of redemption has been given.

(d) Notice of redemption of the Series A Preferred Units shall be mailed by the
Partnership to each holder of record of the Series A Preferred Units to be
redeemed by first class mail, postage prepaid, not less than 30 nor more than 60
days prior to the Redemption Date at such holder’s address as the same appears
on the records of the Partnership. A failure to give such notice or any defect
therein or in the mailing thereof shall not affect the validity of the
proceedings for the redemption of any Series A Preferred Units except as to the
holder to whom notice was defective or not given. Each notice shall state:
(i) the Redemption Date; (ii) the redemption price; (iii)

 

4



--------------------------------------------------------------------------------

the number of Series A Preferred Units to be redeemed; (iv) the place or places
where the Series A Preferred Units are to be surrendered for payment of the
redemption price and the procedures applicable thereto; and (v) that
distributions on such Series A Preferred Units to be redeemed will cease to
accrue on such Redemption Date. If less than all of the Series A Preferred Units
held by any holder are to be redeemed, the notice mailed to such holder shall
also specify the number of Series A Preferred Units held by such holder to be so
redeemed.

(e) Holders of Series A Preferred Units to be redeemed shall surrender such
Series A Preferred Units at the place or places designated in such notice and,
upon surrender of the units, such Series A Preferred Units shall be redeemed by
the Partnership at the redemption price plus any accrued and unpaid
distributions payable upon such redemption. If notice of redemption of any of
the Series A Preferred Units has been given and if the funds necessary for such
redemption have been set apart by the Partnership for the benefit of the holders
of any Series A Preferred Units so called for redemption, then, from and after
the Redemption Date, distributions will cease to accrue on such Series A
Preferred Units, such Series A Preferred Units shall no longer be deemed
outstanding and all rights of the holders of such Series A Preferred Units will
terminate, except the right to receive the redemption price and any accrued and
unpaid distributions to, but not including, the Redemption Date; provided,
however, if the Redemption Date falls after a Distribution Record Date and prior
to the corresponding Series A Preferred Unit Distribution Payment Date, each
holder of Series A Preferred Units so called for redemption at the close of
business on such Distribution Record Date shall be entitled to the distribution
payable on such units on the corresponding Series A Preferred Unit Distribution
Payment Date notwithstanding the redemption of such units before such Series A
Preferred Unit Distribution Payment Date.

(f) Notwithstanding anything to the contrary contained herein, the Partnership
may redeem one Series A Preferred Unit for each Series A Preferred Share
purchased in the open market, through tender or by private agreement by the
General Partner.

(g) All Series A Preferred Units redeemed or otherwise acquired by the
Partnership in any manner whatsoever shall be retired and reclassified as
authorized but unissued Preferred Units, without designation as to class or
series, and may thereafter be reissued as any class or series of Preferred Units
in accordance with the applicable provisions of the Partnership Agreement.

(h) Notwithstanding anything to the contrary contained herein, the Partnership
may redeem Series A Preferred Units at any time in connection with any
redemption by the General Partner of the Series A Preferred Shares.

8. Voting Rights. Holders of the Series A Preferred Units will not have any
voting rights.

9. Conversion. The Series A Preferred Units are not convertible or exchangeable
for any other property or securities, except as provided herein.

(a) In the event that a holder of Series A Preferred Shares exercises its right
to convert the Series A Preferred Shares into Common Shares in accordance with
the terms of the Articles Supplementary, then, concurrently therewith, an
equivalent number of Series A Preferred Units of the Partnership held by the
General Partner shall be automatically converted into a number of Class A Units
of the Partnership equal to the number of Common Shares issued upon conversion
of such Series A Preferred Shares; provided, however, that if a holder of Series
A Preferred Shares receives cash or other consideration in addition to or in
lieu of Common Shares in connection with such conversion, then the General
Partner, as the holder of the Series A Preferred Units, shall be entitled to
receive cash or such other consideration equal (in amount and form) to the cash
or other consideration to be paid by the General Partner to such holder of the
Series A Preferred Shares. Any such conversion will be effective at the same
time the conversion of Series A Preferred Shares into Common Shares is
effective.

(b) No fractional units will be issued in connection with the conversion of
Series A Preferred Units into Class A Units. In lieu of fractional Class A
Units, the General Partner shall be entitled to receive a cash payment in
respect of any fractional unit in an amount equal to the fractional interest
multiplied by the closing price of a Common Shares on the date the Series A
Preferred Shares are surrendered for conversion by a holder thereof.

 

5



--------------------------------------------------------------------------------

10. Allocation of Profit and Loss. Allocations of the Partnership’s items of
income, gain, loss and deduction shall be allocated among holders of Series A
Preferred Units in accordance with Article VI of the Partnership Agreement.

11. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

GENERAL PARTNER:

CHESAPEAKE LODGING TRUST

By:  

/s/ Graham J. Wootten

  Name:   Graham J. Wootten   Title:   Senior Vice President and Chief
Accounting Officer